Citation Nr: 1004299	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-13 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
due to service in Vietnam (to include exposure to Agent 
Orange).

2.  Entitlement to an initial rating in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 40 percent 
disabling for bilateral hearing loss. 

4.  Entitlement to a compensable rating for residuals of 
shell fragment wounds of the right middle finger with 
scarring.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1971.

This case comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), including a May 2006 rating which granted 
service connection for PTSD and assigned an initial 30 
percent rating, denied an increased rating for residuals of 
shell fragment wound to the right middle finger and denied 
service connection for a skin disorder.  This appeal also 
comes from a March 2007 rating decision from the RO which 
granted service connection for bilateral hearing loss and 
granted an initial 40 percent rating.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held in October 2009 at the RO.  A 
transcript of the hearing is associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran claims entitlement to service connection for a 
skin disorder due to his Vietnam service.  He also claims 
entitlement to increased ratings for his PTSD, hearing loss 
and residuals of shell fragment wound of the right middle 
finger.  

The Board finds that a remand is necessary to adequately 
address the claimed issues.  The Veteran's attorney has 
pointed out in the October 2009 hearing that the Veteran was 
recently granted Social Security Disability benefits, and 
indicated that this decision was based on evidence that was 
pertinent to the PTSD and hearing loss issues, but also 
implied that the evidence could be potentially pertinent to 
all remaining issues on appeal.  

Current VA examinations of the Veteran's hearing loss and 
right middle finger are necessary to ascertain the current 
level of disability, as the most recent VA examinations 
addressing these problems were done in April 2006 for the 
finger and March 2007 for the hearing loss.  Likewise it is 
noted that the most recent VA compensation and pension (C&P) 
examination to assess the severity of the Veteran's PTSD was 
done in May 2006, although a private independent medical 
examination (IME) was done in November 2009, which appears 
to show a worsening of symptoms since this last examination.  
The testimony obtained from the Veteran and his wife 
indicates a worsening of all his symptoms for the hearing 
loss, finger and PTSD since the most recent examinations.  
Thus new examinations should be conducted to ascertain the 
true extent of these claimed disabilities for which 
increased ratings are alleged.

Te most recent VA examination of the right middle finger 
done in April 2006 did not adequately address the severity 
of all his symptoms associated with the shrapnel wound.  
This examination only dealt with the scarring and orthopedic 
complaints, but failed to address neurological complaints 
described in the record as numbness.  Thus a new examination 
or series of examinations should address his complete 
residuals from the shrapnel wound, to include muscle injury, 
orthopedic injury, scars and neurological injury.  

As to the claim for entitlement to service connection for a 
skin disorder, the Board finds additional development of 
this matter is also necessary.  The Veteran and his wife 
both provided lay evidence that suggests he had a skin 
condition on his left ankle ever since service, with the 
Veteran testifying that he noticed a skin discoloration on 
his ankle in 1970, while still on active duty and his wife 
testifying that she noticed it when he was on active duty 
after he returned from Vietnam.  Transcript 12-13.  The 
Veteran also testified as to having had wet feet during much 
of his service in Vietnam, which the Board notes includes 
combat.  Transcript at 15.  

While the service treatment records are silent for any skin 
disorder, the Board notes that such lay testimony is 
competent for the purpose of describing symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 
3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandreau v. Nicholson, 492 F.3d1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a 
later diagnosis by a medical professional).  

Given this lay evidence of skin symptoms and wet feet in 
service, the Board finds that a VA dermatology examination 
is necessary to provide an opinion as to the nature and 
etiology of his claimed skin condition.  Furthermore, this 
matter has also been adjudicated to include consideration of 
whether this is a presumptive condition due to Agent Orange 
exposure.  However even if the skin disorder is not a 
presumptive condition to Agent Orange exposure, the Veteran 
is not precluded from establishing such a claim on a direct 
basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with 
proof of direct actual causation).

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Social Security Administration a copy 
of any decision that was made on a 
claim for Social Security disability 
benefits awarded, as well as the 
medical records relied upon concerning 
any determination rendered.  All 
efforts to obtain these records should 
be fully documented, and the Social 
Security Administration should provide 
a negative response if records are not 
available.

2.  The RO should contact the Veteran 
and ask that he identify all sources of 
treatment for his skin disorder since 
service, and for hearing loss, right 
middle finger and for PTSD since his 
April 2006 VA examinations for PTSD and 
the right middle finger and since his 
March 2007 VA audiology examination.  He 
should be asked to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the Veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 
3.159 (2009).

3.  After the completion of # 1& 2, the 
RO should schedule the Veteran for an 
examination to determine the nature and 
etiology of the Veteran's claimed skin 
disorder.  The examiner should determine 
whether any claimed skin disorder is due 
to or aggravated by service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed skin 
disorder.

Specifically the examiner is requested 
to provide an opinion as to (1) whether 
the Veteran has a current disability or 
disabilities involving his skin (2) 
whether any diagnosed disability of his 
skin at least as likely as not (i.e., at 
least a 50/50 probability), began in 
service, to include being caused by his 
Vietnam service.  In answering this, the 
examiner should discuss whether any 
diagnosed skin disorder is a disease 
presumptive to Agent Orange exposure 
(such as chloracne), and if not, whether 
any diagnosed skin disorder is directly 
related to Agent Orange exposure, or 
else is related to exposure to wet 
conditions of his feet while serving in 
combat in Vietnam, or if preexisting 
service, was aggravated by active 
service.  The lay history presented by 
the Veteran should be addressed in 
discussing these matters.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached

4.  After completion of #1-2, the RO 
should schedule the Veteran for a VA 
examination(s) to determine the nature 
and extent of his service-connected 
bilateral hearing loss.  The examiner is 
to assess the nature and severity of the 
Veteran's service- bilateral hearing 
loss, in accordance with the latest AMIE 
worksheet for rating hearing loss.  The 
examiner should perform any tests or 
studies deemed necessary for accurate 
assessments, to include audiology 
testing recording speech discrimination 
(Maryland CNC) and the puretone 
threshold average, from the sum of the 
puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz.  The results of this 
audiology testing must be included in 
the examination report.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
clearly outline the rationale and 
discuss the medical principles involved 
for any opinion expressed.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

5.  After completion of #1-2, the RO 
should also schedule the Veteran for a 
VA examination to address the severity 
of the Veteran's service-connected for 
residuals of shell fragment wounds to 
the right middle finger.  The claims 
file should be made available to the 
examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies including X-rays should 
be conducted.  In doing so, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of 
the skin, muscle injuries, neurological 
disorders and finger disorders.  The 
examiner should be provided with a copy 
of the rating criteria for disorders of 
the skin, muscle injuries, neurological 
disorders, arthritis and finger 
disorders to assist in preparing a 
report addressing the nature and extent 
of the Veteran's service-connected 
residuals of the shell fragment wound to 
the right middle finger.  The examiner 
also should comment on the functional 
limitations caused by the Veteran's 
service-connected wound disability 
affecting the right middle finger.  It 
is requested that the examiner address 
the following questions:

(a) Does the service-connected residuals 
of shell fragment wound to the right 
middle finger cause weakened movement, 
excess fatigability, incoordination, 
pain on movement, swelling, deformity, 
or atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
active and passive range of motion 
should be recorded in degrees.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  With 
respect to subjective complaints of 
pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings, whether 
any pain is visibly manifested upon 
palpation and movement of the right 
middle finger, and whether there are any 
other objective manifestations that 
would demonstrate disuse or functional 
impairment of the right middle finger 
due to pain attributable to the service-
connected disabilities.  This should 
include an opinion as to whether the 
manifestations noted more closely 
resemble either a favorable or 
unfavorable ankylosis of the right 
middle finger.  

(b) Do the residuals of shell fragment 
wound more closely resemble a mild, 
moderate, moderately severe or severe 
injury to the appropriate muscle group 
affecting the right middle finger?  In 
answering this, the examiner should 
identify the muscle group or groups 
affected by this injury.  

(c) The nature and extent of any 
retained fragments and any orthopedic 
residuals of the injury shown by X-ray 
should be reported.  

(d) The examiner should comment on the 
nature and severity of the residual scar 
from this shrapnel wound as per the AMIE 
criteria for rating scars other than the 
head, face and neck.  The examiner 
should indicate the nature of the 
scarring related to the Veteran's wound 
and expressly give the extent of 
scarring in square inches or 
centimeters, should indicate whether the 
Veteran's scarring is unstable (that is, 
frequent loss of covering of skin over 
the scar), deep, superficial (that is, 
not associated with underlying tissue 
damage), or tender and/or painful on 
objective demonstration, and whether the 
scarring results in weakness, limits the 
function of, or causes limited motion 
of, the affected part, in accordance 
with the latest AMIE worksheet for 
rating disorders of the skin.

(e) The examiner should comment on the 
nature and severity of any neurological 
manifestations shown resulting from the 
shrapnel wound to the right middle 
finger, the location of the nerves 
affected and whether the neurological 
manifestations more closely resemble a 
mild, moderate or moderately severe 
paralysis, neuritis or neuralgia in 
accordance with the latest AMIE 
worksheet for rating neurological 
disorders. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

6.  After completion of #1-2, the RO 
should schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and 
an explanation of what the assigned 
score represents.  In addition, the 
examiner should state an opinion as to 
the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.

7.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC), which reflects consideration of 
all additional evidence received.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


